Case 6:13-cr-O0006-LGW-CLR Document 132 Filed 09/13/21 Page 1of 3

Sn the Anited States District Court
for the Southern District of Georgia
Statesboro Dibision

UNITED STATES OF AMERICA,

Vv. CR 613-006

PORSCHE SINTEZ PINKNEY,

ee Oe

Defendant.

ORDER
Before the Court is Defendant Porsche Pinkney’s motion for
early termination of supervised release. Dkt. No. 130. For the
reasons below, her motion is DENIED.
BACKGROUND
On August 21, 2013, pursuant to a written plea agreement,
Defendant pleaded guilty to wire fraud conspiracy (Count I),
aggravated identify theft (Count X), and wrongful disclosure of
individually identifiable health information (Count XIV). Dkt.
Nos. 84, 98. On January 14, 2014, the late Honorable B. Avant
Edenfield sentenced Defendant to a total of sixty-five months’
imprisonment followed by three years’ supervised release. Dkt.
No. 95. Defendant was also ordered to pay a $300 special

assessment and $64,762! in restitution. Id.

 

1 of the restitution amount, $7,046 is owed jointly and severally with
Defendant’s co-defendants. Dkt. No. 95.
Case 6:13-cr-O0006-LGW-CLR Document 132 Filed 09/13/21 Page 2 of 3

On May 26, 2017, Defendant was released from Bureau of
Prisons’ custody and began her term of supervised release. on
June 30, 2020, after being arrested by state officials for
aggravated assault upon a police officer, possession of a
firearm during the commission of a crime, possession of a
firearm by a convicted felon (all felonies), as well as criminal
trespass (misdemeanor), Defendant appeared before the Court for
a supervised release revocation proceeding. Dkt. Nos: 127, 128.
Defendant pleaded guilty to violating a mandatory condition of
her release and was sentenced to one day custody, with credit
for time already served, followed by eighteen months’ supervised
release. Dkt. No. 128. The original conditions of release were
reimposed, as was restitution with credit for monies paid. Id.

DISCUSSION

Defendant has served approximately fourteen and one-half
. months of her eighteen-month term of supervised release. She
now moves the Court for early termination of supervision. Dkt.
No. 130. In her motion, Defendant contends, inter alia, that
she has abided by all terms and conditions of her release, that
she has maintained employment since December 2017, and that she
wants to “move to further [her] career.” Id. While Defendant
has, for the most part, complied with the conditions of her
supervision, she fails to mention that, in January 2021, she

submitted to a urinalysis which tested positive for an illicit
Case 6:13-cr-O0006-LGW-CLR Document 132 Filed 09/13/21 Page 3 of 3

substance. Additionally, during her latest period of
supervision, Defendant’s employment has been sporadic with two
or three months of unemployment between jobs. Defendant's
restitution payments have also been sporadic, and her
outstanding balance--$58,577.41--is significant.

Under 18 U.S.C. § 3583(e)(1), a “court may, after

considering the factors. set forth in section 3553(a) (1),

(a) (7) ; : . terminate a term of supervised release and
discharge the defendant released at any time after the
expiration of one year of supervised release, pursuant to the
provisions of the Federal Rules of Criminal Procedure relating
to the modification of probation, if it is satisfied that such
action is warranted by the conduct of the defendant released and
in the interests of justice.”

The Court must carefully weigh a favorable adjustment to
Defendant’s supervision against her offenses of conviction.

After consideration, the Court DENIES, Defendant’s motion. Dkt.

   
   

No. 130.

SO ORDERED this 19 day of Septe¢mb

  

 

   

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
